DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 2/12/2021 is acknowledged.  
3.	Claims 1-8 are pending in this application.
4.	Claims 6-8 remain withdrawn from consideration as being drawn to non-elected species.
5.	Applicant elected without traverse administered orally recited in instant claim 5 as species of route of administering the compound in the reply filed on 9/16/2019.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 1-8 are drawn to a method of treating age related macular degeneration in a subject in need thereof, comprising the step of administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 (SEQ ID NO: 1).  A search was conducted on the elected species; and prior art was found.  Claims 6-8 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1-5 are examined on the merits in this office action.

Non-compliant Amendment
6.	The claim filed on 2/12/2021 is a non-compliant amendment.  In the claim filed on 2/12/2021, claim 1 recites "…the formula Ac-DGGLAG-NH2 (SEQ ID NO: 1)".  The formula recited in instant claim 1 is not the same as the formula previously presented.    

Withdrawn Objections 
7.	Objection to the sequence listing is hereby withdrawn in view of Applicant’s amendment to the sequence listing. 
8.	Objection to claims 1 and 2 is hereby withdrawn in view of Applicant’s amendment to the claim. 

Maintained/Revised Objections
9.	(Revised due to Applicant's amendment to the specification) The specification remains objected to for the following minor informality: In the amendment to the specification filed on 2/12/2021, it recites "Please replace Paragraph [0031] with the following amended paragraph: [0031] The peptidergic compound…".  There appears to be a typo in this recitation.  The correct paragraph number should be paragraph [0032].  Applicant is required to correct this error. 
10.	(Revised due to Applicant's amendment to the specification) The use of trademarks has been noted in this application, for example, “TO-PRO” on page 8, paragraph [0018] and many others of instant specification; and “Tween” on page 16, paragraph [0048] of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
11.	Applicant fails to address all the minor issues in the specification; and Applicant’s amendment to the specification filed on 2/12/2021 introduces additional minor issues.  Therefore, the specification remains objected.

12.	(Revised due to Applicant's amendment to the drawings and the description of the drawings) The drawings remain objected to for the following minor informality:
Figures 5A and 6C remain described with respect to color.  Reference to specific colors in the description of the drawings should be removed. 
Figures 1D-1G, 3C-3F, 5B, 5D, 6B and 6D: Each of these figures contain multiple black bars from which it is impossible to discern which bar corresponding to which treatment condition.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Response to Applicant's Arguments
13.	Applicant argues that "With respect to the bars in FIGS. 1D-1G, 2C, 3C-3F, 4C, 5B, 5D, 6B and 6D, the objection is not well founded. In each Figure, the bars are presented in the specific order provided in the key or specifically labelled at the bottom of each bar."
14.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about the objections to the drawings, first, as stated in Section 12 above, in the instant case, Figures 5A and 6C remain described with respect to color.  With regards to Figures 1D-1G, 3C-3F, 5B, 5D, 6B and 6D, there is nowhere in the instant specification that indicates the bars are presented in the 

Maintained Rejections
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (PNAS, 2011, 108, pages 6241-6245, cited and enclosed in the previous .
The instant claims 1-5 are drawn to a method of treating age related macular degeneration in a subject in need thereof, comprising the step of administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 (SEQ ID NO: 1).  
Please note: as stated in Section 38 below, in the instant case, based on the disclosure of instant specification and the sequence listing, the Examiner is interpreting the formula recited in instant claim 1 is Ac-DGGLAG-NH2 (SEQ ID NO: 1).
Zhang et al, throughout the literature, teach a method of treating geographic atrophy in age-related macular degeneration (AMD) comprising administering ciliary neurotrophic factor (CNTF) at two different dosages via an intraocular encapsulated cell technology implant for 12 months, wherein the low-dose implant releases 5 ng per day and the high-dose implant releases 20 ng per day before implant, for example, Title; Abstract; page 6241, right column, Section “Study Patients”; Tables 1-4; Figures 1-2; page 6244, right column, Section “Study Design”; and page 6245, left column, Section “Study Treatment”.  It meets the limitation of the patient population recited in instant claim 1; and the limitations of instant claims 3 and 4.  Zhang et al further teach “Delivery of CNTF to the retina is a major challenge. The blood–retinal barrier prevents the penetration of a variety of molecules from the systemic circulation to the neurosensory retina”, for example, page 6241, right column, the 2nd paragraph.
The difference between the reference and instant claims 1-5 is that the reference does not explicitly teach the peptidergic compound recited in instant claim 1; 
However, Iqbal et al, throughout the patent, teach peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4, identical to the peptidergic compound of instant SEQ ID NO: 1) that has substantially the same or even better neurotrophic and/or neurogenic effects than CNTF; and advantageously it is able to pass the blood brain barrier; and the use of such peptide for treating tauopathy and related neurodegenerative disease such as macular degeneration, for example, Abstract; Figure 1; column 2, lines 39-56; and column 5, lines 10-23.  Iqbal et al further teach the peptide 021 can be administered orally, for example, column 4, lines 43-46.  It reads on administered orally as the elected species of route of administering the compound.  Iqbal et al also teach the effective amount of the peptide depends among other factors on the route of administration and physical condition of the individual to be exposed to said peptide; methods for the determination of the effective amount are known to the skilled person; and the peptide is administered at a dose of 0.1 μg/kg to 20 mg/kg bodyweight, preferably 0.5 μg/kg to 10 mg/kg body weight, for example, column 8, lines 50-54; and column 9, lines 3-6.    
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration and administration scheme of the peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 for treating AMD effectively.  As stated above, Iqbal et al explicitly teach the effective amount of the peptide depends among other factors on the route of administration and physical condition of the individual to be exposed to said peptide; and methods for the determination of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” (see MPEP § 2144.05 II). 
AG-NH2 at a daily dosage of between 0.3 mg to 40 mg per kilogram of body weight for at least 90 days.  One of ordinary skilled in the art would have been motivated to combine the teachings of Zhang et al and Iqbal et al to develop a method of treating age related macular degeneration in a subject in need thereof, comprising orally administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 at a daily dosage of between 0.3 mg to 40 mg per kilogram of body weight for at least 90 days, because Iqbal et al teach peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4, identical to the peptidergic compound of instant SEQ ID NO: 1) that has substantially the same or even better neurotrophic and/or neurogenic effects than CNTF; and advantageously it is able to pass the blood brain barrier; and the use of such peptide for treating tauopathy and related neurodegenerative disease such as macular degeneration.  Iqbal et al further teach the peptide 021 can be administered orally.  Iqbal et al also teach the effective amount of the peptide depends among other factors on the route of administration and physical condition of the individual to be exposed to said peptide; methods for the determination of the effective amount are known to the skilled person; and the peptide is administered at a dose of 0.1 μg/kg to 20 mg/kg bodyweight, preferably 0.5 μg/kg to 10 mg/kg body weight.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration and administration scheme of the AG-NH2 for treating AMD effectively.  As stated above, Iqbal et al explicitly teach the effective amount of the peptide depends among other factors on the route of administration and physical condition of the individual to be exposed to said peptide; and methods for the determination of the effective amount are known to the skilled person.  And the MPEP states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” (see MPEP § 2144.05 II).  The method developed form the combined teachings of Zhang et al and Iqbal et al is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).   
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Zhang et al and Iqbal et al to develop a method of treating age related macular degeneration in a subject in need thereof, comprising orally administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 at a daily dosage of between 0.3 mg to 40 mg per kilogram of body weight for at least 90 days.

Response to Applicant's Arguments
18.	Applicant argues that "First, Zhang is directed to different mechanisms for delivering CTNF to the retina because of problems related to crossing the blood-retinal barrier. More specifically, Zhang uses an implanted device based on intraocular encapsulated cells to secrete CTNF directly into the vitreous fluid of the eye. Zhang prima face case of obviousness. MPEP § 2143.02 ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious"). The reconstruction being proposed here far exceeds the redesign in In re Ratti, 270 
19.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner understands that none of the cited references individually teaches and/or anticipates the method recited in instant claims 1-5.  However, the Examiner would like to point out that instant claims 1-5 are rejected under 35 U.S.C. 103 (obviousness type).  The rejection is based on the combined teachings of Zhang et al and Iqbal et al; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
With regards to Applicant's arguments about the cited Zhang et al reference, the Examiner understands that due to the fact that delivery of CNTF to the retina is a major challenge, an intraocular encapsulated cell technology implant is used in Zhang et al for delivering CNTF to treat AMD.  However, the Examiner would like to point out that in the instant case, in view of the teachings of Zhang et al as a whole, one of skill in the art would reasonably understand that the teaching, purpose and principle of Zhang et al is not about intraocular encapsulated cell technology implant; and the teaching, purpose and principle of the cited Zhang et al reference is CNTF as a therapy agent for treating AMD.
With regards to Applicant's arguments about the cited Iqbal et al reference, the Examiner would like to point out that as stated in Section 17 above, Iqbal et al explicitly teach peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4, identical to the peptidergic compound of instant SEQ ID NO: 1) that has 
Taken all these together, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Zhang et al and Iqbal et al to develop the method recited in instant claims 1-5.  In the instant case, the proposed changes to Zhang et al do not change the principle of operation in Zhang et al.  
Thus, the rejection is deemed proper and is hereby maintained.
The Hosoya et al and Liu et al references are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

20.	Claims 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al (US 9327011 B2, cited and enclosed in the previous office action) in view of .
The instant claims 1-5 are drawn to a method of treating age related macular degeneration in a subject in need thereof, comprising the step of administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 (SEQ ID NO: 1).  
Please note: as stated in Section 38 below, in the instant case, based on the disclosure of instant specification and the sequence listing, the Examiner is interpreting the formula recited in instant claim 1 is Ac-DGGLAG-NH2 (SEQ ID NO: 1).
Iqbal et al, throughout the patent, teach peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4, identical to the peptidergic compound of instant SEQ ID NO: 1) that has substantially the same or even better neurotrophic and/or neurogenic effects than CNTF; and advantageously it is able to pass the blood brain barrier; and the use of such peptide for treating tauopathy and related neurodegenerative disease such as macular degeneration, for example, Abstract; Figure 1; column 2, lines 39-56; and column 5, lines 10-23.  It meets the limitation of the peptidergic compound recited in instant claim 1.  Iqbal et al further teach the peptide 021 can be administered orally, for example, column 4, lines 43-46.  It reads on administered orally as the elected species of route of administering the compound; and meets the limitation of instant claim 5.  Iqbal et al also teach the effective amount of the peptide depends among other factors on the route of administration and physical 
The difference between the reference and instant claims 1-5 is that the reference does not explicitly teach the patient population recited in instant claim 1; and the limitations of instant claims 2-4.
However, Ho et al teach the distribution of tau in the retina in age-related macular degeneration (AMD); and the role of tauopathy in AMD cannot be underestimated, for example, page 2705, Figure 2: and page 2706, left column, the 3rd paragraph.  Therefore, in view of the combined teachings of Iqbal et al and Ho et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating AMD in a subject in need thereof, comprising orally administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration and administration scheme of the peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 for treating AMD effectively.  As stated above, Iqbal et al explicitly teach the effective amount of the peptide depends among other factors on the route of administration and physical condition of the individual to be exposed to said peptide; and methods for the determination of the effective amount are known to the skilled person.  In addition, Tanguay, throughout the literature, teaches optimize dosage and administration scheme of drug in phase I clinical trial to achieve better safety and efficacy, for example, pages 15-26.  And, the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” (see MPEP § 2144.05 II). 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Iqbal et al, Ho et al and Tanguay to develop a method of AG-NH2 at a daily dosage of between 0.3 mg to 40 mg per kilogram of body weight for at least 90 days.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Iqbal et al, Ho et al and Tanguay to develop a method of treating age related macular degeneration in a subject in need thereof, comprising orally administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 at a daily dosage of between 0.3 mg to 40 mg per kilogram of body weight for at least 90 days, because Ho et al teach that the distribution of tau in the retina in age-related macular degeneration (AMD), and the role of tauopathy in AMD cannot be underestimated.  Therefore, in view of the combined teachings of Iqbal et al and Ho et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating AMD in a subject in need thereof, comprising orally administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2.  Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration and administration scheme of the peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 for treating AMD effectively.  As stated above, Iqbal et al explicitly teach the effective amount of the peptide depends among other factors on the route of administration and physical condition of the individual to be exposed to said peptide; and methods for the determination of the effective amount are known to the skilled person.  In addition, Tanguay teaches optimize dosage and administration scheme of drug in phase I clinical trial to achieve better safety and 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Iqbal et al, Ho et al and Tanguay to develop a method of treating age related macular degeneration in a subject in need thereof, comprising orally administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 at a daily dosage of between 0.3 mg to 40 mg per kilogram of body weight for at least 90 days.

Response to Applicant's Arguments
21.	Applicant argues that "Ho does not disclose, however, that abnormal hyperphosphorylation of tau is responsible for macular degeneration, nor does not Ho disclose that treating for abnormal hyperphosphorylation of tau could solve macular degeneration. Instead, Ho merely discloses that tau could play a role in macular degeneration and - at best - that "A3 deposition and tau hyperphosphorylation may be partly involved in some of the degenerative diseases of the retina and that the pathology may be similar to that observed in the brain." This speculative teaching is not enough to encourage the use of the claimed peptide for macular degeneration. Nothing in Ho suggests that any particular treatments would work, nothing in Ho suggests that treatments that work for tau in the brain would also work in the retina, and nothing in Ho suggests that treating tau hyperphosphorylation would correct macular degeneration. 
22.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner understands that none of the cited references individually teaches and/or anticipates the method recited in instant claims 1-5.  However, the Examiner would like to point out that instant claims 1-5 are rejected under 35 U.S.C. 103 (obviousness type).  The rejection is based on the combined teachings of Iqbal et al, Ho et al and Tanguay; therefore, it is not necessary for each of the cited reference to teach all the limitations of instant claims.  
With regards to Applicant's arguments about the cited Ho et al reference, the Examiner understands that Ho et al do not teach abnormal hyperphosphorylation of tau is responsible for macular degeneration.  However, in the instant case, as stated in Section 20 above, Iqbal et al explicitly teach peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4, identical to the peptidergic compound of instant SEQ ID NO: 1) that has substantially the same or even better neurotrophic and/or neurogenic effects than CNTF; and advantageously it is able to pass the blood brain barrier; and the use of such peptide for treating tauopathy and related AG-NH2.  A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Iqbal et al, Ho et al and Tanguay to develop the method recited in instant claims 1-5.  The Examiner would like to point out that with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Please note: for all the ODP rejections, as stated in Section 38 below, in the instant case, based on the disclosure of instant specification and the sequence listing, the Examiner is interpreting the formula recited in instant claim 1 is Ac-DGGLAG-NH2 (SEQ ID NO: 1).

24.	Claims 1-5 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US patent 9327011 B2 in view of Ho et al (Molecular Vision, 2012, 18, pages 2700-2710, cited and enclosed in the previous office action) and Tanguay (Designing Safe and Efficient Phase I Studies to Expedite Clinical Development, 4/12/2010, pages 1-34, cited and enclosed in the previous office action).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-5, one would necessarily achieve the claimed invention of claims 1-5 of US patent 9327011 B2 in view of Ho et al and Tanguay, and vice versa. 
25.	Instant claims 1-5 are drawn to a method of treating age related macular degeneration in a subject in need thereof, comprising the step of administering a therapeutic amount of a peptidergic compound having the formula Ac-DGGLAG-NH2 (SEQ ID NO: 1).  
26.	Claims 1-5 of US patent 9327011 B2 are drawn to a method of treating a subject having a tauopathy, comprising the step of administering a therapeutic amount of a compound having the sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4).  

27.	The difference between claims 1-5 of US patent 9327011 B2 and instant claims 1-5 is that claims 1-5 of US patent 9327011 B2 do not teach the patient population recited in instant claim 1 and the limitations of instant claims 2-4.
	However, in view of the combined teachings of Ho et al and Tanguay with routine optimization as set forth in Section 20 above, it would have been obvious to one of ordinary skilled in the art to modify the method recited in claims 1-5 of US patent 9327011 B2 and develop the method recited in instant claims 1-5.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1-5, one would necessarily achieve the claimed invention of claims 1-5 of US patent 9327011 B2 in view of Ho et al and Tanguay, and vice versa.

28.	Claims 1-5 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-11 of US patent 8592374 B2 in view of Zhang et al (PNAS, 2011, 108, pages 6241-6245, cited and enclosed in the previous office action) and Iqbal et al (US 9327011 B2, cited and enclosed in the previous office action).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1-5, one would necessarily achieve the claimed invention of claims 4-11 of US patent 8592374 B2 in view of Zhang et al and Iqbal et al, and vice versa. 
AG-NH2 (SEQ ID NO: 1).  
30.	Claims 4-11 of US patent 8592374 B2 are drawn to a pharmaceutical composition, comprising: a peptide fragment consisting of a sequence selected from the group consisting of GDGGLFEK (SEQ ID NO: 5), GLFEKKLW (SEQ ID NO: 6), VGDG (SEQ ID NO: 7), DGGL (SEQ ID NO: 9), and GGLF (SEQ ID NO: 10); and a cycloalkyl or polycycloalkyl group bound to either the C- or N-terminal end of the fragment.   
31.	The difference between claims 4-11 of US patent 8592374 B2 and instant claims 1-5 is that claims 4-11 of US patent 8592374 B2 do not explicitly teach the compound and the method recited in instant claims 1-5.
	However, Iqbal et al teach peptide 021 consisting of the amino acid sequence Ac-DGGLAG-NH2 (SEQ ID NO: 4, identical to the peptidergic compound of instant SEQ ID NO: 1) is developed from a truncated neurogenic tetramer Ac-DGGL-NH2 (Peptide 6c) by adding an unnatural amino acid AG to the C-terminus of peptide 6c, for example, Figure 1A; and column 9, lines 53-59.
	Therefore, in view of the combined teachings of Zhang et al and Iqbal et al with routine optimization as set forth in Section 17 above and the additional teachings of Iqbal et al as stated above, it would have been obvious to one of ordinary skilled in the art to modify the pharmaceutical composition recited in claims 4-11 of US patent 8592374 B2 and develop the method recited in instant claims 1-5.


32.	For the similar/same reasoning/rational as the rejection set forth in Sections 28-31 above, instant claims 1-5 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6 of US patent 8338378 B2 in view of Zhang et al (PNAS, 2011, 108, pages 6241-6245, cited and enclosed in the previous office action) and Iqbal et al (US 9327011 B2, cited and enclosed in the previous office action). 

Response to Applicant's Arguments
33.	Applicant argues that "Applicant is willing to submit a terminal disclaimer to address the obviousness-type double patenting rejection should the claims be otherwise allowable."
34.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are hereby maintained.

New Objections
35.	Claim 4 is objected to for the following minor informality: Claim 4 needs to end with a period.  Applicant is required to correct this error.
New Rejections 
  Claim Rejections - 35 USC § 112 paragraph (b)
36.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


37.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
38.	Claim 1 recites "…the formula Ac-DGGLAG-NH2 (SEQ ID NO: 1)".  The amino acid sequence of SEQ ID NO: 1 recited in instant claim 1 is different from the amino acid sequence of SEQ ID NO: 1 disclosed in instant specification and the sequence listing.  Therefore, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 2-5 depend from indefinite claim 1, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Please note: based on the disclosure of instant specification and the sequence listing, for the purpose of this examination, the Examiner is interpreting the formula recited in instant claim 1 is Ac-DGGLAG-NH2 (SEQ ID NO: 1).  And Applicant is suggested to amend claim 1 accordingly to overcome this ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658